          Case 1:19-cr-00678-AT Document 43 Filed 08/07/20 Page 1 of 1

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: _________________
                                                               DATE FILED: 8/7/2020

              -against-
                                                                       19 Cr. 678-1 (AT)

AMAY GRANNISON,                                                             ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the Court will hold a status conference in this action on
August 13, 2020, at 11:45 a.m., using the Court’s videoconferencing software. Chambers will
provide the parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others may
participate by telephone. Co-counsel, members of the press, and the public may access the audio
feed of the conference by calling (917) 933-2166 at the time of the hearing, and entering
conference ID number 885155653.

       SO ORDERED.

Dated: August 7, 2020
       New York, New York
